Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Response After Final Action dated February 14, 2022 is acknowledged.

After Final Consideration
Applicant’s response includes an amendment to the independent claims (claims 1 and 22) to reword the intended uses of the claimed systems as set forth in the wherein clauses thereby obviating the 112(b) rejection for lack of antecedent basis.  Because the claims as amended remove an issue for appeal, the response will be entered for purposes of Appeal.  See MPEP 714.13.

Response to Arguments
Applicant’s arguments have been fully considered but they remain unpersuasive.
	Applicant’s maintained allegation that one would not combine Montgomery with Sirdesai and Zhou remains unpersuasive for reasons of record.  See at least page 13 of the Final Rejection mailed October 13, 2021, and pages 9-11 of the Final Rejection mailed September 3, 2020.    Furthermore, Applicant is reminded that the rejected claims are drawn to a system / composition.
	Applicant’s unsubstantiated allegations that different processes require different inhibitors is acknowledged but not found persuasive because at least Doan (US 2018/0344583, of 
	Therefore, the rejections under 35 USC 103 are properly maintained.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633